 



Exhibit 10.2
INTERIM EMPLOYMENT AGREEMENT
     American Pacific Corporation and Dana M. Kelley, Director of Finance, have
entered into an agreement that Ms. Kelley will serve, on an interim basis, as
Chief Financial Officer of the Corporation, effective March 27, 2006.
     In this position, Ms. Kelley will report to John R. Gibson, President & CEO
and will perform all the duties associated with the position of Chief Financial
Officer.
Ms. Kelley’s salary and employment benefits remain the same

         
 
  Salary:   $170,000 annual  
 
  Benefits:   No charge insurance: medical, dental, vision, prescription drug,
long term disability, business travel and life. Other benefits such as defined
benefit pension plan and 401(k) plan as provided by the Company.  
 
      The Company will grant three weeks vacation.

     
 
   
John R. Gibson
  Dana M. Kelley
President & CEO
  Interim CFO & Director, Finance
 
   
May 9, 2006
  May 9, 2006
 
   
        Date
          Date

 